RESOLUCIÓN
Bajo el sistema democrático de gobierno que rige en Puerto Rico, la autoridad para interpretar la Constitución y las leyes del país reside exclusivamente en la Rama Judicial. Baker v. Carr, 369 U.S. 186 (1962); Powell v. McCormack, 395 U.S. 486 (1969); Roudebush v. Hartke, 405 U.S. 15 (1972). La Rama Judicial puede resolver que determinada facultad le corresponde tan solo a otra Rama, pero la interpretación al efecto es atributo exclusivo de los tribunales.
A fin de proteger debidamente la función constitucional y la jurisdicción de este foro e impedir que se torne académica la decisión que en su día recaiga y preocupado este Tribunal por los derechos constitucionales de las partes envueltas y por la garantía de debido proceso en el recuento que eventualmente se lleve a efecto, se ordena a tenor de la Regla 29 del Reglamento de este Tribunal:
1. Las papeletas y todo otro material relativo a este caso se mantendrán bajo la custodia conjunta de la Comisión Especial de Escrutinio designada por el Senado y del Tribunal Electoral.
2. Como medida provisional y sin que ello en modo alguno prejuzgue la sentencia que este Tribunal resuelva emitir en este pleito y toda vez que no existen contra el apelante.cargos por delito o inmoralidad, ni se alega fraude o irregularidad en su elección, la cual está favorecida por una presunción de regularidad como la de todos los demás legisladores, y en pro-tección del derecho de los electores del Distrito Senatorial de Humacao a tener plena representación en el Senado, deberá darse asiento en el Senado al recurrente Jesús Santa Aponte.
Las partes radicarán sus alegatos simultáneamente en o antes del 4 de febrero de 1977, Se señala vista para el 7 de *672febrero de 1977, a las 9:00 a„m., para la argumentación del recurso.
El Secretario expedirá el correspondiente mandamiento y notificará esta Resolución a los apelantes, al Senado de Puerto Rico por conducto de su Secretario, Héctor M. Her-nández, y de su Macero, Pablo Torres Medina, y al Tribunal Electoral.
Lo acordó el Tribunal y certifica el señor Secretario. El Juez Asociado Señor Angel M. Martín disiente en voto separado.
(Fdo.) Ernesto L. Chiesa

Secretario General